Exhibit 10.1
Execution Version


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into by and between Hi-Crush Services LLC, a Delaware limited liability company
(the “Company”), and Robert E. Rasmus (“Employee”) effective as of September 19,
2019 (the “Effective Date”) and amends and replaces that certain Employment
Agreement between Employee and Hi-Crush Proppants, LLC dated May 25, 2011 (the
“Prior Agreement”). Hi-Crush Inc., a Delaware corporation and parent of the
Company (the “Parent”), enters into this Agreement for the limited purposes of
acknowledging and agreeing to Sections 3(c), 7(f)(iii)(D), 7(f)(iii)(E) and
7(f)(iv).


1.Employment. During the Employment Period (as defined in Section 4), the
Company shall continue to employ Employee, and Employee shall continue to serve,
as Chief Executive Officer of the Company and in such other position or
positions as may be assigned from time to time by the board of directors (the
“Board”) of the Parent. Employee’s employment with the Company is at-will, which
means that the employment relationship may be terminated at any time, with or
without Cause (as defined in Section 7), or with or without Good Reason (as
defined in Section 7), at the option of either the Company or Employee.
2.    Duties and Responsibilities of Employee.
(a)    During the Employment Period, Employee shall devote Employee’s best
efforts and full business time and attention to the businesses of the Parent and
its direct and indirect subsidiaries as may exist from time to time, including
the Company (collectively, the Parent and its direct and indirect subsidiaries
are referred to as the “Company Group”) as may be requested by the Board from
time to time.  Employee may, without violating this Section 2(a), (i) as a
passive investment, own publicly traded securities in such form or manner as
will not require any services by Employee in the operation of the entities in
which such securities are owned; (ii) engage in charitable and civic activities;
or (iii) with the prior written consent of the Board, engage in other personal
and passive investment activities, in each case, so long as such ownership,
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to any member of the Company Group or
competitive with the Business (as defined below).
(b)    Employee hereby represents and warrants that Employee is not the subject
of, or a party to, any employment agreement, non-competition, non-solicitation,
restrictive covenant or non-disclosure agreement, or any other agreement,
obligation, restriction or understanding that would prohibit Employee from
executing this Agreement or fully performing each of Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect any of the duties and responsibilities that may now or in the
future be assigned to Employee hereunder. Employee expressly acknowledges and
agrees that Employee is strictly prohibited from using or disclosing any
confidential information belonging to any prior employer in the course of
performing services for any member of the Company Group, and Employee promises
that Employee shall not do so. Employee shall not introduce documents or other
materials containing confidential information of any prior employer to the
premises or property (including computers and computer systems) of any member of
the Company Group.
(c)    Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and disclosure and (ii) such fiduciary duties
that an officer of a corporation owes under the laws of the State of Delaware),
and the obligations described in this Agreement are in addition to, and not in
lieu of, the obligations Employee owes each member of the Company Group under
statutory and common law.







--------------------------------------------------------------------------------




3.    Compensation.
(a)    Base Salary. During the Employment Period, the Company shall pay to
Employee an annualized base salary equal to $600,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
conformity with the Company’s customary payroll practices for similarly situated
employees (which, as of the Effective Date, call for bi-weekly payments) as may
exist from time to time. Notwithstanding the foregoing, the Company may reduce
Employee’s Base Salary as part of one or more proportionate reductions
applicable to similarly situated employees of the Company.
(b)    Annual Cash Bonus. Employee shall be eligible beginning with the 2019
calendar year for a discretionary annual cash bonus compensation for each
calendar year that Employee is employed by the Company hereunder (the “Annual
Bonus”), which Annual Bonus will be determined by the Board (or a committee
thereof) in its sole discretion. Each Annual Bonus, if any, shall be paid as
soon as administratively feasible after the Board (or a committee thereof)
certifies whether any applicable performance targets for the applicable calendar
year (the “Bonus Year”) have been achieved, but in no event later than March 15
following the end of such Bonus Year. Notwithstanding anything in this Section
3(b) to the contrary, except in connection with a Qualifying Termination as set
forth herein, no Annual Bonus, if any, nor any portion thereof, shall be payable
for any Bonus Year unless Employee remains continuously employed by the Company
from the Effective Date through the date on which such Annual Bonus is paid.
(c)    Annual Equity Awards. During the Employment Period, Employee shall be
eligible to receive annual awards under the long-term incentive plan of the
Parent as may be in effect from time to time (the “LTIP”). All awards granted to
Employee under the LTIP, if any, shall be in such amounts and on such terms and
conditions as the Board or a committee thereof shall determine from time to
time, and shall be subject to and governed by the terms and provisions of the
LTIP as in effect from time to time and the award agreements evidencing such
awards. Nothing herein shall be construed to give Employee any rights to any
amount or type of grant or award except as provided in an award agreement and
authorized by the Board or a committee thereof.
4.    Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the first (1st) anniversary of the Effective Date (the “Initial Term”). On the
first (1st) anniversary of the Effective Date and on each subsequent anniversary
thereafter, the term of Employee’s employment under this Agreement shall
automatically renew and extend for a period of twelve (12) months (each such
twelve (12)-month period being a “Renewal Term”) unless written notice of
non-renewal is delivered by either party to the other not less than thirty (30)
days prior to the expiration of the then-existing Initial Term or Renewal Term,
as applicable. Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 7. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”
5.    Business Expenses. Subject to Section 24, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by any Company Group policy in effect from time to time. Any such
reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of such documentation (but in any event not later
than ninety (90) days after such expense is submitted). In no event shall any
reimbursement be made to Employee for any expenses incurred after the date of
Employee’s termination of employment with the Company. All reasonable
business-related travel, meals and lodging expenses by Employee in connection
with performing duties hereunder shall be reimbursable expenses.


2

--------------------------------------------------------------------------------




6.    Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated Company employees are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time. The
Company shall not, however, by reason of this Section 6, be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees generally.
7.    Termination of Employment.
(a)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    Employee’s material breach of this Agreement or any other written
agreement between Employee and one or more members of the Company Group,
including Employee’s material breach of any representation, warranty or covenant
made under any such agreement;
(ii)    Employee’s material breach of any law applicable to the workplace or
employment relationship, or Employee’s material breach of a policy or code of
conduct established by a member of the Company Group and applicable to Employee
(including any policy regarding drug-free workplaces);
(iii)    Employee’s gross negligence, willful misconduct, breach of fiduciary
duty, fraud, theft or embezzlement;
(iv)    the commission by Employee of, or conviction or indictment of Employee
for, or plea of nolo contendere by Employee to, any felony (or state law
equivalent) or any crime involving moral turpitude; or
(v)    Employee’s material failure or refusal to perform Employee’s obligations
pursuant to this Agreement or chronic absenteeism, in either case other than due
to Disability, or to follow any lawful directive from the Company, as determined
by the Board; provided, however, that if Employee’s actions or omissions as set
forth in this Section 7(a)(v) are of such a nature that the Board determines
that they are curable by Employee, such actions or omissions must remain uncured
thirty (30) days after the Board first provided Employee written notice of the
obligation to cure such actions or omissions.
(b)    Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon two (2) weeks’ prior written notice to
Employee. In the event the Company selects a Termination Date that is less than
two (2) weeks after written notice of termination, the Company shall pay
Employee the Base Salary through the date that is two (2) weeks after notice of
termination was given.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment with the Company at any time for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:
(i)    a material diminution in Employee’s Base Salary (other than a
proportionate reduction in accordance with the last sentence of Section 3(a));


3

--------------------------------------------------------------------------------




(ii)    a material breach by the Company of any of its obligations under this
Agreement or by the Company Group under any other written agreement with
Employee; or
(iii)    the relocation of the geographic location of Employee’s principal place
of employment by more than fifty (50) miles from the then-current location of
Employee’s principal place of employment.
Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i), (ii)
or (iii) giving rise to Employee’s termination of employment must have arisen
without Employee’s prior written consent; (B) Employee must provide written
notice to the Board of the existence of such condition(s) within fifteen (15)
days after the initial occurrence of such condition(s); (C) the condition(s)
specified in such notice must remain uncorrected for thirty (30) days following
the Board’s receipt of such written notice; and (D) the date of Employee’s
termination of employment must occur within seventy-five (75) days after the
initial occurrence of the condition(s) specified in such notice.
(d)    Death or Disability. Except as set forth in Section 7(f)(iv), upon the
death or Disability of Employee, Employee’s employment with the Company shall
automatically (and without any further action by any person or entity) terminate
with no further obligation under this Agreement of either party hereunder. For
purposes of this Agreement, a “Disability” shall exist if the Board determines
in good faith that Employee is unable to perform the essential functions of
Employee’s position (after accounting for reasonable accommodation, if
applicable and required by applicable law), due to physical or mental impairment
that continues, or can reasonably be expected to continue, for a period in
excess of one hundred-twenty (120) consecutive days or one hundred-eighty (180)
days, whether or not consecutive (or for any longer period as may be required by
applicable law), in any twelve (12)-month period.
(e)    Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon thirty (30) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 7(b)).
(f)    Effect of Termination.
(i)    As used herein:
(A)    “CIC Protection Period” means the twenty-four (24) month period following
a Change in Control (as defined in the LTIP).
(B)    “Qualifying Termination” means (x) a termination by the Company without
Cause pursuant to Section 7(b) or (y) a termination by Employee for Good Reason
pursuant to Section 7(c), in each case, prior to the expiration of the
then-existing Initial Term or Renewal Term, as applicable.


4

--------------------------------------------------------------------------------




(ii)    Upon Employee’s termination of employment for any reason, in accordance
with the Company’s customary payroll practices, the Company shall pay Employee
(A) all unpaid Base Salary, (B) all accrued, unused vacation time, if any, in
accordance with the Company’s vacation policies as in effect from time to time
and (C) any unreimbursed business expenses incurred prior to the Termination
Date, payable in accordance with Section 5.
(iii)    If Employee’s employment hereunder is terminated as a result of a
Qualifying Termination, then so long as (and only if) Employee: (A) executes on
or before the Release Expiration Date (as defined below), and does not revoke
within any time provided by the Company to do so, a release of all claims in a
form acceptable to the Company (the “Release”), which Release shall release each
member of the Company Group and their respective affiliates, and the foregoing
entities’ respective shareholders, members, partners, officers, managers,
directors, fiduciaries, employees, representatives, agents and benefit plans
(and fiduciaries of such plans) from any and all claims, including any and all
causes of action arising out of Employee’s employment with the Company and any
other member of the Company Group or the termination of such employment, but
excluding all claims to severance payments Employee may have under this Section
7; and (B) abides by the terms of each of Sections 9, 10 and 11, then:
(A)    The Company shall make severance payments to Employee in a total amount
equal to (I) twelve (12) months’ of Employee’s Base Salary as of the Termination
Date (as defined below), or (II) if the Termination Date is during a CIC
Protection Period, twenty-four (24) months’ of Employee’s Base Salary, plus,
solely in the case of this clause (II), two (2) times Employee’s target Annual
Bonus for the Bonus Year in which the Termination Date occurs (such total
severance payments being referred to as the “Severance Payment”); provided,
however, if the termination occurs as a result of Employee’s resignation for
Good Reason resulting from a material diminution in Employee’s Base Salary, then
the Base Salary for calculating the amount of the Severance Payment shall be the
amount of the Base Salary immediately prior to such material diminution. The
Severance Payment will be divided into substantially equal installments paid
over the twelve (12)-month period (if the Termination Date is during a CIC
Protection Period, over a twenty-four (24)-month period) following the date on
which Employee’s employment terminates (the “Termination Date”). On the
Company’s first regularly scheduled pay date that is on or after the date that
is sixty (60) days after the Termination Date (the “First Payment Date”), the
Company shall pay to Employee, without interest, a number of such installments
equal to the number of such installments that would have been paid during the
period beginning on the Termination Date and ending on the First Payment Date
had the installments been paid on the Company’s regularly scheduled pay dates on
or following the Termination Date, and each of the remaining installments shall
be paid on the Company’s regularly scheduled pay dates during the remainder of
such twelve (12)- or twenty-four (24)-month period, as applicable; provided,
however, that to the extent, if any, that the aggregate amount of the
installments of the Severance Payment that would otherwise be paid pursuant to
the preceding provisions of this Section 7(f)(iii)(A) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess).


5

--------------------------------------------------------------------------------




(B)    During the portion, if any, of the twelve (12)-month (or, if the
Termination Date is during a CIC Protection Period, eighteen (18)-month) period
following the Termination Date (the “Reimbursement Period”) that Employee elects
to continue coverage for Employee and Employee’s spouse and eligible dependents,
if any, under the Company’s group health plans pursuant to Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall promptly
reimburse Employee on a monthly basis for the difference between the amount
Employee pays to effect and continue such coverage and the employee contribution
amount that similarly situated employees of the Company pay for the same or
similar coverage under such group health plans (the “COBRA Benefit”). Each
payment of the COBRA Benefit shall be paid to Employee on the Company’s first
regularly scheduled pay date in the calendar month immediately following the
calendar month in which Employee submits to the Company documentation of the
applicable premium payment having been paid by Employee, which documentation
shall be submitted by Employee to the Company within thirty (30) days following
the date on which the applicable premium payment is paid. Employee shall be
eligible to receive such reimbursement payments until the earliest of: (1) the
last day of the Reimbursement Period; (2) the date Employee is no longer
eligible to receive COBRA continuation coverage; and (3) the date on which
Employee becomes eligible to receive coverage under a group health plan
sponsored by another employer (and any such eligibility shall be promptly
reported to the Company by Employee); provided, however, that the election of
COBRA continuation coverage and the payment of any premiums due with respect to
such COBRA continuation coverage shall remain Employee’s sole responsibility,
and the Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. Notwithstanding the foregoing, if
the provision of the benefits described in this Section 7(f)(iii)(B) cannot be
provided in the manner described above without penalty, tax or other adverse
impact on the Company or any other member of the Company Group, then the Company
and Employee shall negotiate in good faith to determine an alternative manner in
which the Company may provide substantially equivalent benefits to Employee
without such adverse impact on the Company or such other member of the Company
Group.
(C)    The Company shall pay Employee a pro-rata portion of the Annual Bonus for
the Bonus Year in which the Termination Date occurs, which pro-rata portion
shall equal (x) the Annual Bonus, if any, earned for the Bonus Year in which the
Termination Date occurs based on actual performance, multiplied by (y) a
fraction, the numerator of which is the number of days that have elapsed from
the beginning of such Bonus Year through the Termination Date and the
denominator of which is the total number of days in such Bonus Year (the
“Pro-Rata Bonus”). The Pro-Rata Bonus, if any, will be paid on the date Annual
Bonuses for such Bonus Year are paid to other executives of the Company.
(D)    On the date that is sixty (60) days following the Termination Date, all
of Employee’s outstanding time-based equity awards granted pursuant to the LTIP
shall be deemed to be fully vested effective as of the Termination Date.
(E)    On the date that is sixty (60) days following the Termination Date, a
pro-rata portion of Employee’s outstanding performance-based equity awards
granted pursuant to the LTIP shall become earned based on actual performance
through the Termination Date; provided, however, that if the Termination Date is
within the CIC Protection Period, all of Employee’s outstanding
performance-based equity awards granted pursuant to the LTIP shall be deemed to
be earned at target levels of performance.


6

--------------------------------------------------------------------------------




(F)    The Annual Bonus applicable to any prior completed Bonus Year to the
extent the Annual Bonus has not been paid as of the Termination Date with
respect to such Bonus Year.
The payments and benefits described in clauses (A), (B), (C), (D), (E) and (F)
above are collectively referred to herein as the “Termination Benefits.”
(iv)    If Employee’s employment hereunder is terminated as a result of
Employee’s death or Disability pursuant to Section 7(d), then (A) all of
Employee’s outstanding time-based equity awards granted pursuant to the LTIP
shall become fully vested on the Termination Date and (B) a pro-rata portion of
Employee’s outstanding performance-based equity awards granted pursuant to the
LTIP shall become earned based on actual performance through the Termination
Date.
(v)    Notwithstanding anything herein to the contrary, the Termination Benefits
(and any portion thereof) shall not be payable if Employee’s employment
hereunder terminates upon the expiration of the then-existing Initial Term or
Renewal Term, as applicable, as a result of a non-renewal of the term of
Employee’s employment under this Agreement by the Company or Employee pursuant
to Section 4.
(vi)    If the Release is not executed and returned to the Company on or before
the Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the Termination Benefits. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.
(vii)    Nothing contained in this Section 7 shall be construed as entitling
Employee to receive, from and after the Termination Date, any of the benefits
which Employee would otherwise be entitled to receive hereunder, other than the
right to receive the Termination Benefits in the event of a Qualifying
Termination as provided for in this Section 7.
(g)    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive the Termination Benefits pursuant to Section 7(f) but, after
such determination, the Company subsequently acquires evidence or determines
that: (i) Employee has failed to abide by the terms of Sections 9, 10 or 11; or
(ii) prior to the end of the payment of the Termination Benefits, the Company
determines that a Cause condition existed prior to the Termination Date that,
had the Company been fully aware of such condition, would have given the Company
the right to terminate Employee’s employment pursuant to Section 7(a), then the
Company shall have the right to cease the payment of any future installments of
the Termination Benefits and Employee shall promptly return to the Company all
installments of the Termination Benefits received by Employee prior to the date
that the Company determines that the conditions of this Section 7(g) have been
satisfied.


7

--------------------------------------------------------------------------------




8.    Disclosures. Promptly (and in any event, within three (3) business days)
upon becoming aware of (a) any actual or potential Conflict of Interest or (b)
any lawsuit, claim or arbitration filed against or involving Employee or any
trust or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board. A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to any member of
the Company Group.
9.    Confidentiality. In the course of Employee’s continued employment with the
Company and in order to assist Employee with the performance of Employee’s
duties on behalf of the Company Group hereunder, the Company will provide
Employee with, Employee will develop on the Company’s behalf, and Employee will
have access to, Confidential Information (as defined below). In consideration of
Employee’s receipt, development, and access to such Confidential Information,
and as a condition of Employee’s employment, Employee shall comply with this
Section 9.
(a)    Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of the Company Group.
Employee acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 9 if Employee were to
violate any of the covenants set forth in Section 10. Employee shall follow all
Company Group policies and protocols regarding the security of all documents and
other materials containing Confidential Information (regardless of the medium on
which Confidential Information is stored). The covenants of this Section 9(a)
shall apply to all Confidential Information, whether now known or later to
become known to Employee during the period that Employee is employed by or
affiliated with the Company or any other member of the Company Group.
(b)    Notwithstanding any provision of Section 9(a) to the contrary, Employee
may make the following disclosures and uses of Confidential Information:
(i)    disclosures to other employees of a member of the Company Group who have
a need to know the information in connection with the businesses of the Company
Group;
(ii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;
(iii)    disclosures and uses that are approved in writing by the Board; or
(iv)    disclosures to a person or entity that has (x) been retained by a member
of the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.


8

--------------------------------------------------------------------------------




(c)    All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed by the Company or any other member of the
Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Company
Group’s businesses or properties, products or services (including all such
information relating to methods, designs, drawings, technical information
(including as relating to all silo, container, belt, hopper bottom and
chassis/tractor/trailer equipment), methods to hire, train and compensate
employees, contact information, methods to locate and qualify contractors,
vendors and third party factories, and identity of companies contractors,
vendors and third party factories and contacts of those with whom members of the
Company Group have dealt, amounts/types of goods/services purchased in the past
from contractors, vendors and third parties and amounts paid for such past
purchases, identity of customers – the individual and their contact information,
at customers with whom Employee has dealt, amounts and types of products and
services purchased in the past  by customers and the amount paid for such past
purchases, timing of such past purchases, method of payment, the Company Group’s
plans for future products and services, details of ongoing or planned
negotiations for future products and services and plans for future, including
plans for products and services, for geographic and customer markets and for
marketing, promotion, selling, distribution and providing products and services,
databases, frameworks, models, marketing, sales, financial plans or results,
training and technical information, business methods, policies, business
systems, technology, computer programs (including as relating to supply chain
inventory planning, supply/demand, logistics, dispatch, tracking, scanning and
billing software, applications and systems), research or development projects or
results, scientific studies and any and all information relating to projected
business activity or other business arrangements, management organization
structure information, manuals, merchandising and selling techniques and
records) is defined as “Confidential Information.” Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression are and shall be
the sole and exclusive property of the Company or the other applicable member of
the Company Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Agreement. For
purposes of this Agreement, Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure or wrongful act of Employee or any of Employee’s
agents; (ii) was available to Employee on a non-confidential basis before its
disclosure by a member of the Company Group; or (iii) becomes available to
Employee on a non-confidential basis from a source other than a member of the
Company Group; provided, however, that such source is, after due inquiry, not
known to be bound by a confidentiality agreement with, or other obligation with
respect to confidentiality to, a member of the Company Group.


9

--------------------------------------------------------------------------------




(d)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Employee from any such governmental authority; (iii)
testifying, participating or otherwise assisting in any action or proceeding by
any such governmental authority relating to a possible violation of law; or (iv)
making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; (B) is made to the individual’s attorney in relation to a lawsuit for
retaliation against the individual for reporting a suspected violation of law;
or (C) is made in a complaint or other document filed in a lawsuit or
proceeding, if such filing is made under seal. Nothing in this Agreement
requires Employee to obtain prior authorization before engaging in any conduct
described in this paragraph, or to notify the Company that Employee has engaged
in any such conduct.
10.    Non-Competition; Non-Solicitation.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and as a condition
of the Company providing Employee with access to Confidential Information and as
an express incentive for the Company to enter into this Agreement and employ
Employee, Employee has voluntarily agreed to the covenants set forth in this
Section 10. Employee is a member of the Company’s executive or management
personnel, and Employee expressly agrees and acknowledges that Employee is
receiving new and valuable consideration following Employee’s entry into this
Agreement, and the limitations and restrictions set forth herein, including
geographical and temporal restrictions on certain competitive activities, are
reasonable in all respects, will not cause Employee undue hardship, and are
material and substantial parts of this Agreement intended and necessary to
prevent unfair competition and to protect the Company Group’s Confidential
Information, goodwill and legitimate business interests.
(b)    During the Prohibited Period, Employee shall not, without the prior
written approval of the Board, directly or indirectly, for Employee or on behalf
of or in conjunction with any other person or entity of any nature:
(i)    engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly: (A) owning, managing,
operating, or being an officer or director of, any business that competes with
any member of the Company Group in the Market Area, or (B) joining, becoming an
employee or consultant of, or otherwise being affiliated with, any person or
entity engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group in
any capacity (with respect to this clause (B)) in which Employee’s duties or
responsibilities are the same as or similar to the duties or responsibilities
that Employee had on behalf of any member of the Company Group;
(ii)    appropriate any Business Opportunity of, or relating to, any member of
the Company Group located in the Market Area;


10

--------------------------------------------------------------------------------




(iii)    solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with any member of the Company Group; or
(iv)    solicit, canvass, approach, encourage, entice or induce any employee or
contractor of any member of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.
(c)    Notwithstanding the foregoing,
(i)    following the date that Employee is no longer employed by any member of
the Company Group, the above-referenced limitations in Sections 10(b)(i), (ii)
and (iii) shall not apply in those portions of the Market Area located within
the State of Oklahoma. Instead, Employee agrees that, during that portion of the
Prohibited Period that begins following the date that Employee is no longer
employed by any member of the Company Group, the restrictions on Employee’s
activities within those portions of the Market Area located within the State of
Oklahoma (in addition to those restrictions set forth in Sections 9 and
10(b)(iv) above) shall be as follows: Employee will not directly solicit the
sale of goods, services, or a combination of goods and services from the
established customers of the Company or any other member of the Company Group.
(ii)    The passive beneficial ownership by Employee of less than or equal to
two percent of the outstanding publicly traded equity securities of any business
that competes with any member of the Company Group in the Market Area shall not
be a breach of this Agreement.
(d)    Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach or threatened breach of the covenants set forth in
Section 9 and in this Section 10, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.
(e)    The covenants in this Section 10, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.
(f)    The following terms shall have the following meanings:


11

--------------------------------------------------------------------------------




(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group for which Employee provides services or about which Employee obtains
Confidential Information during the Employment Period, which business and
operations include frac sand mining, mine-to-wellsite logistics, and wellsite
delivery and storage systems.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)    “Market Area” shall mean: (A) the States of Texas, Montana, Ohio, New
Mexico, New York, Oklahoma, West Virginia, Wisconsin, and Colorado; and (B) the
Commonwealth of Pennsylvania.
(iv)    “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of
twelve (12) months following the date that Employee is no longer employed by any
member of the Company Group.
11.    Ownership of Intellectual Property. Employee agrees that the Company
shall own, and Employee shall (and hereby does) assign, all right, title and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, trademark rights, and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designs, know-how,
ideas and information authored, created, contributed to, made or conceived or
reduced to practice, in whole or in part, by Employee during the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group that either (a) relate, at the time of conception,
reduction to practice, creation, derivation or development, to any member of the
Company Group’s businesses or actual or anticipated research or development, or
(b) were developed on any amount of the Company’s or any other member of the
Company Group’s time or with the use of any member of the Company Group’s
equipment, supplies, facilities or trade secret information (all of the
foregoing collectively referred to herein as “Company Intellectual Property”),
and Employee shall promptly disclose all Company Intellectual Property to the
Company. All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with the
Company or any other member of the Company Group and in the scope of Employee’s
employment or engagement shall be deemed to be “works made for hire” within the
meaning of the Copyright Act. Employee shall perform, during and after the
period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group, all acts deemed necessary by
the Company to assist each member of the Company Group, at the Company’s
expense, in obtaining and enforcing its rights throughout the world in the
Company Intellectual Property. Such acts may include execution of documents and
assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property. If the Company or its designee is unable for any reason whatsoever to
obtain Employee’s signature to any documents that the Company is entitled to
require Employee to sign pursuant to this Section 11, Employee hereby
irrevocably designates and appoints the Company as Employee’s agent and
attorney-in-fact to act for and on behalf of Employee and in Employee’s stead to
execute, deliver, and file all such documents (including, without limitation,
all applications for United States and foreign patents or for the reissue of
such patents) and to do all other lawful acts that the Company is entitled to
require Employee to do pursuant to this Section 11.


12

--------------------------------------------------------------------------------




12.    Business Records and Return of Company Property. Given the competitive
environment in which the Company does business and the fiduciary relationship
that Employee will have with the Company hereunder, Employee agrees to promptly
deliver to the Company, upon termination of Employee’s employment, or at any
other time when the Company so requests, all memoranda, notes, records,
drawings, manuals, and other documents (and all copies thereof and therefrom) in
any way relating to the business or affairs of the Company Group or any of its
subsidiaries or any of their clients, whether made or compiled by Employee or
furnished to Employee by the Group or any of its employees, customers, clients,
consultants, or agents. Employee confirms that all such memoranda, notes,
records, drawings, manuals, and other documents (and all copies thereof and
therefrom) are the exclusive property of the Company Group. The obligation of
confidentiality set forth in Section 9 shall continue notwithstanding Employee’s
delivery of any such documents to the Company or the termination of Employee’s
employment hereunder for any reason. Further, Employee shall (a) return all
equipment, records, files, programs or other materials and property in
Employee’s possession which belongs to the Company Group or any of its
affiliates, including, without limitation, all computers, printers, laptops,
personal data assistants, cell phones, credit cards, keys and access cards; (b)
deliver all original and copies of Confidential Information in Employee’s
possession and notes, materials, records, plans, technical data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise) in Employee’s possession that contain
Confidential Information; (c) search for and delete all Company Group
information (other than the payroll information that Employee may need to file
tax returns or keep for financial records), including all Confidential
Information, that may exist on Employee’s personal electronic devices such as a
smartphone, laptop, tablet, personal computer, flash drive, or any other
electronic storage device; and (d) if requested by the Company, certify to the
return of such Confidential Information (and the deletion of Confidential
Information from Employee’s personal devices).
13.    Arbitration.
(a)    Subject to Section 13(b), any dispute, controversy or claim between
Employee and any member of the Company Group arising out of or relating to this
Agreement or Employee’s employment or engagement with any member of the Company
Group will be finally settled by arbitration in Houston, Texas in accordance
with the then-existing American Arbitration Association (“AAA”) Employment
Arbitration Rules. The arbitration award shall be final and binding on both
parties. Any arbitration conducted under this Section 13 shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute. Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance. The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction. The party whom the Arbitrator
determines is the prevailing party in such arbitration shall receive, in
addition to any other award pursuant to such arbitration or associated judgment,
reimbursement from the other party of all reasonable legal fees and costs
associated with such arbitration and associated judgment. The parties agree that
all disputes shall be arbitrated on an individual basis, and they forego and
waive any right to arbitrate any dispute as a class action or collective action
or on a consolidated basis or in a representative capacity on behalf of other
persons or entities who are claimed to be similarly situated, or to participate
as a class member in such a proceeding. This provision is expressly made
pursuant to and shall be governed by the Federal Arbitration Act, 9 U.S.C.
Sections 1-14.


13

--------------------------------------------------------------------------------




(b)    Notwithstanding Section 13(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 9 through 11; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 13.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 13, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(d)    Nothing in this Section 13 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement. Further, nothing in this Section 13
precludes Employee from filing a charge or complaint with a federal, state or
other governmental administrative agency.
(e)    Arbitration processes, awards, findings and determinations of disputes
under this Agreement shall be private and kept confidential by the parties,
except to the extent disclosure of the terms of such processes, awards,
findings, or determinations are required to be disclosed by law or court order,
in which case (i) the disclosing party shall provide the other party as much
advance notice of such required disclosure as is practicable and shall cooperate
in all reasonable respects with any efforts by such other party (at such other
party’s expense) to limit or restrict such required, and (ii) the disclosing
party shall limit such required disclosures to the information that is legally
required to be disclosed.
14.    Defense of Claims. During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group, or in providing information, including participating in
interviews with the Company Group or its legal counsel, with respect to any
audits or investigations that relate to Employee’s actual or prior areas of
responsibility.
15.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.
16.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references to laws, regulations, contracts, agreements and instruments refer to
such laws, regulations, contracts, agreements and instruments as they may be
amended from time to time, and references to particular provisions of laws or
regulations include a reference to the corresponding provisions of any
succeeding law or regulation. All references to “dollars” or “$” in this
Agreement refer to United States dollars. The word “or” is not exclusive. The
words “herein”, “hereof”, “hereunder” and other compounds of the word “here”
shall refer to the entire Agreement, including all Exhibits attached hereto, and
not to any particular provision hereof. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely. All references to “including” shall be
construed as meaning “including without limitation.” Neither this Agreement nor
any uncertainty or ambiguity herein shall be construed or resolved against any
party hereto, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.


14

--------------------------------------------------------------------------------




17.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 13 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Harris County, Texas.
18.    Entire Agreement and Amendment. This Agreement, the LTIP and any
applicable award agreements under the LTIP contain the entire agreement of the
parties with respect to the matters covered herein and supersede all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof; provided, however, Employee
acknowledges that the terms of any agreements between Employee and any member of
the Company Group that create obligations for Employee with respect to
confidentiality, non-disclosure, non-competition or non-solicitation shall be
complemented (and not superseded) by this Agreement and remain in full force and
effect. Without limiting the scope of the preceding sentence, except as
otherwise expressly provided in this Section 18, all understandings and
agreements preceding the Effective Date and relating to the subject matter
hereof (including the Prior Agreement) are hereby null and void and of no
further force or effect, and this Agreement shall supersede all other
agreements, written or oral, that purport to govern the terms of Employee’s
employment (including Employee’s compensation) with any member of the Company
Group. Employee acknowledges and agrees that the Prior Agreement is hereby
terminated and has been satisfied in full, as has any other employment agreement
between Employee and any member of the Company Group. In entering into this
Agreement, Employee expressly acknowledges and agrees that Employee has received
all sums and compensation that Employee has been owed, is owed or ever could be
owed for services provided to any member of the Company Group through the date
Employee signs this Agreement, with the exception of any unpaid base salary for
the pay period that includes the date on which Employee signs this Agreement.
Employee represents and acknowledges that in executing this Agreement, Employee
does not rely, and has not relied, upon any representation(s) by the Company or
its agents except as expressly contained in this Agreement. The parties agree
that they have each used their own judgment in entering into this Agreement.
This Agreement may be amended only by a written instrument executed by both
parties hereto.
19.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.
20.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor to or acquirer of (whether by merger, purchase or otherwise) all or
substantially all of the equity, assets or businesses of the Company.


15

--------------------------------------------------------------------------------




21.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent, (c) on the first Business
Day after such notice is sent by express overnight courier service, or (d) on
the second Business Day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable:
If to the Company, addressed to:
Hi-Crush Services LLC
1330 Post Oak Blvd., Suite 600
Houston, Texas 77056
If to Employee, addressed to: the last address appearing in the Company’s
employment records.
22.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
23.    Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.
24.    Section 409A.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.


16

--------------------------------------------------------------------------------




(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.
(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (%3) the date of Employee’s death or (%3) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.
25.    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 25 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.


17

--------------------------------------------------------------------------------




26.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Company, which clawback policies or procedures may provide for
forfeiture and/or recoupment of amounts paid or payable under this Agreement. 
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without the consent of Employee, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
this Agreement with retroactive effect.
27.    Effect of Termination. The provisions of Sections 7, 9-15 and 23 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.
28.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8, 9, 10, 11, 12 and 23 and shall be entitled to
enforce such obligations as if a party hereto.
29.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
[Remainder of Page Intentionally Blank;
Signature Page Follows]


18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employee, the Company and Parent each have caused this
Agreement to be executed and effective as of the Effective Date.


EMPLOYEE




/s/ Robert E. Rasmus    
Name: Robert E. Rasmus


HI-CRUSH SERVICES LLC




By:
/s/ Mark C. Skolos    
Name: Mark C. Skolos    
Title: General Counsel, Chief Compliance Officer and Secretary

    


Solely for purposes of Sections 3(c), 7(f)(iii)(D), 7(f)(iii)(E) and 7(f)(iv):


HI-CRUSH INC.




By:
/s/ Mark C. Skolos    
Name: Mark C. Skolos    
Title: General Counsel, Chief Compliance Officer and Secretary

    


    




SIGNATURE PAGE TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT